DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received August 8, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart et al., U.S. Patent No. 9,828,107 (referred to hereafter as Ruymgaart) in view of Durr, U.S. Patent Application Publication No. 2020/0312163.
As to claims 1 and 11, Ruymgaart teaches a system and method for in-flight stabilization, the system comprising: 
a plurality of flight components mechanically coupled to an aircraft, wherein the plurality of flight components includes a first flight component and a second flight component opposing the first flight component (see col. 1 lines 26-36, col. 2 lines 51-col. 3 lines 2 and col. 4 lines 54-65); 
a sensor mechanically coupled to the aircraft, wherein the sensor is configured to: detect a failure event of the first flight component; and generate a failure datum associated to the first flight component (see col. 6 lines 25-57); 
a vehicle controller communicatively connected to the sensor, wherein the vehicle controller is configured to: receive, from the sensor, the failure datum associated to the first flight component; and initiate an automatic response as a function of the failure datum (see col. 7 lines 4-25 and lines 50-col. 8 lines 15), 
the automatic response including: 
determining an autorotation inducement action for the second flight component to perform; and commanding the second flight component to perform the autorotation inducement action (see col. 7 lines 4-25 and lines 50-col. 8 lines 15).
Ruymgaart does not explicitly teach a torque sensor configured to generate datum including determination of torque generation by the propulsor. 
However, Durr teaches a torque sensor configured to generate datum including determination of torque generation by the propulsor (see para. 62-63). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install a torque sensor in Ruymgaart as taught by Durr. Motivation to do so comes from the teachings of Durr that using a torque sensor would allow the drone to maintain a stable flight.
As to claim 2 and 12, Ruymgaart teaches the system and method of claims 1 and 11, wherein the aircraft further comprises an electric aircraft (see col. 6 lines 36-56).
As to claims 3 and 13, Ruymgaart teaches the system and method of claims 1 and 11, wherein each flight component of the plurality of flight components includes a propulsor (see col. 7 lines 4-25 and lines 50-col. 8 lines 15).
As to claims 4 and 14, Ruymgaart teaches the system and method of claims 1 and 11, wherein the vehicle controller is further communicatively coupled to the plurality of flight components (see col. 7 lines 4-25 and lines 50-col. 8 lines 15).
As to claims 5 and 15, Ruymgaart teaches the system and method of claims 1 and 11, wherein determining the autorotation inducement action for the second flight component further comprises shutting off the second flight component (see col. 7 lines 5-30).
As to claims 7 and 17, Ruymgaart teaches the system and method of claims 1 and 11, wherein the sensor is further configured to: detect a failure event of a third flight component of the plurality of flight components; and generate a failure datum associated to the third flight component (see col. 7 lines 4-25 and lines 50-col. 8 lines 15).
As to claims 8 and 18, Ruymgaart teaches the system and method of claims 1 and 11, wherein the vehicle controller is further configured to: receive the failure datum associated to the third flight component; and initiate the automatic response as a function of the failure datum, the automatic response including: determining an autorotation inducement action for a fourth flight component of the plurality of flight components to perform, wherein the fourth flight component opposes the third flight component; and commanding the fourth flight component to perform the autorotation inducement action (see col. 7 lines 4-25 and lines 50-col. 8 lines 15).
As to claims 10 and 20, Ruymgaart teaches the system and method of claims 1 and 11, wherein initiating the automatic response as a function of the failure datum further comprises: initiating thrust of a fifth flight component of the plurality of flight components (see col. 7 lines 4-25 and lines 50-col. 8 lines 15).

3.	Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart in view of Durr, further in view of Mehta et al., U.S. Patent Application Publication No. 2020/0223547 (referred to hereafter as Mehta).
As to claims 6, 9, 16 and 19, Ruymgaart teaches determining an autorotation inducement action for the second flight component to perform; and commanding the second flight component to perform the autorotation inducement action (see col. 7 lines 4-25 and lines 50-col. 8 lines 15). Ruymgaart does not teach determining the autorotation inducement action for the second flight component further comprises: inducing a reversible rotation for the second flight component. However, Mehta teaches determining the autorotation inducement action for the second flight component further comprises: inducing a reversible rotation for the second flight component (see para. 30, 40 and 43).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to induce a reversible rotation for the second flight component in Ruymgaart as taught by Mehta. Motivation to do so comes from the teachings of Mehta that doing so would maintain yaw, pitch and roll stability of the UAV.
4.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663